Citation Nr: 1501124	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a compensable rating for the residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO rating decision.  

In July 2013, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is remanded for the following actions:

1.  The AOJ must ask the appellant where he has received VA treatment since October 2011.  Then, the AOJ must obtain the records of that treatment and associate them with the claims folder.  

Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must ask that the appellant to provide a statement from his treating VA health care provider who has informed the appellant that he has PTSD.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

3.  The AOJ must ask the appellant for the full name and address of Hillcrest where he is receiving treatment.  The AOJ must also ask the appellant for the dates of that treatment.  Then, the AOJ must make a DIRECT REQUEST to Hillcrest for copies of the appellant's treatment records.  

Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, the AOJ notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

4. When the actions in parts 1, 2, and 3 have been completed, the AOJ must schedule the appellant for an otolaryngologic examination to determine the severity of his service-connected residuals of a nasal fracture.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The CLAIMS FOLDER AND A COPY OF THIS REMAND must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must identify and explain the residuals of the nasal fracture.  The VA examiner must state whether or not those residuals cause a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

5.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6.  When the foregoing actions have been completed, the AOJ must undertake any other indicated development.  This could include, but is not limited to, scheduling any other necessary VA examinations.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a psychiatric disorder and entitlement to a compensable rating for the residuals of a fractured nose. 

NOTE:  In readjudicating the claim of entitlement to service connection for a psychiatric disorder, the AOJ must consider all mental disabilities that are reasonably raised by the record.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


